Citation Nr: 1524456	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-23 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for anxiety disorder associated with tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to a compensable initial rating for bilateral hearing loss.

4.  Entitlement to an effective date earlier than April 1, 2008 for the grant of service connection for an anxiety disorder associated with tinnitus.

5.  Entitlement to an effective date earlier than April 1, 2008 for the grant of service connection for tinnitus.

6.  Entitlement to an effective date earlier than April 1, 2008 for the grant of service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his May 2010 substantive appeal (Form 9), the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  The Veteran has not been scheduled for his hearing and there is no indication that his request has been withdrawn.  In January 2015, the Veteran also indicated that he would be amenable to a videoconference hearing.  Remand is required to schedule the Veteran for a Board hearing.


Accordingly, the appeal is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, in accordance with applicable law.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




